Exhibit 10.1

May 12, 2008

MercadoLibre, Inc.

Tronador 4890, 8th Floor

C1430DNN Buenos Aires, Argentina

Attention: Nicolas Szekasy

E-Mail: nicolas@mercadolibre.com

Gentlemen,

Reference is hereby made to (1) that certain Stock Purchase Agreement, dated as
of December 27, 2007 (the “Stock Purchase Agreement”), entered into by and among
2050 CAPITAL GROUP INC., a Panama corporation (“2050 Capital Group”), ABAX GROUP
INC., a Panama corporation (“Abax Group”), GABINETE DE DISEÑO INDUSTRIAL INC., a
Panama corporation (“Gabinete de Diseño Industrial”), STAMFORD ONE GROUP LTD., a
British Virgin Islands limited company (“Stamford One Group”), EO FINANCIAL
GROUP INC., a Panama corporation (“EO Financial Group”), MECK INVESTMENTS LTD.,
a British Virgin Islands limited company, CG INTERVENTURES INC., a Panama
corporation (“CG Interventures”), Luis Carlos Uzcategui (“Uzcategui”), an
individual, Luis Miguel Molina (“Molina”), an individual, Roberto Rivas
(“Rivas”), an individual, and Jorge Caldas (“Caldas”), an individual (each, a
“Seller” and collectively, the “Sellers”), CMG CLASSIFIED MEDIA GROUP, INC., a
company organized under the laws of the Republic of Panama (“CMG”), and
MERCADOLIBRE, INC., a Delaware corporation (“MercadoLibre” and together with
Sellers and CMG, sometimes referred to individually as “Party” or collectively
as the “Parties”) and (2) that certain escrow agreement, dated as of
December 27, 2007 (the “Escrow Agreement”) by and among the Escrow Agent (as
such term is defined therein), MercadoLibre and the Sellers. All capitalized
terms used in this letter agreement not defined herein shall have their
respective meanings as set forth in the Stock Purchase Agreement or the Escrow
Agreement (as applicable).

Further reference is made to Section 2.5(b) of the Stock Purchase Agreement,
whereby the Escrow Management Funds consisting of US$1,975,620.00 were to be
held in escrow by the Escrow Agent for a period of twelve (12) months after the
Closing Date pursuant to the terms and conditions of the Escrow Agreement.

This letter agreement confirms that each of MercadoLibre and the Management
Shareholders hereby agrees to release the Escrow Management Funds in their
entirety on a date to be determined by MercadoLibre in its sole discretion, but
in no event later than June 30, 2008, as follows:

(1) US$55,750.37 (the “Escrow Management Funds ML Payment”) shall be released in
favor of MercadoLibre by wire transfer to the following account of MercadoLibre:

Wachovia Bank

3442 Orange Ave NE

Roanoke, Virginia 24012

ABA 051400549



--------------------------------------------------------------------------------

Beneficiary: First Clearing, LLC

Acct#: 5050000000631

Further Credit: 4151-5635; and

(2) the balance of the Escrow Management Funds less the Escrow Management Funds
ML Payment (in the approximate amount of US$1,919,870.00 as of the date hereof,
plus interest accrued on the Escrow Management Funds from the Closing Date
through the date of payment to the Management Shareholders) (the “Early Release
Payment”) shall be released by the Escrow Agent in favor of the Management
Shareholders by wire transfer to the account of the Management Shareholders that
is identified on Exhibit A hereto.

Each of the Management Shareholders and MercadoLibre further acknowledges and
agrees that, effective immediately upon the Management Shareholders’ receipt of
the Early Release Payment and MercadoLibre’s receipt of the Escrow Management
Funds ML Payment, none of the Management Shareholders or MercadoLibre shall have
any further rights or obligations with respect to the Escrow Management Funds
under the Stock Purchase Agreement and/or the Escrow Agreement.

Each of the Management Shareholders and MercadoLibre hereby agrees to execute
joint instructions to the Escrow Agent to achieve the purposes of this letter
agreement no later than May 19, 2008. Each of the Management Shareholders and
MercadoLibre further agrees that such joint instructions shall instruct the
Escrow Agent to release the Early Release Payment and the Escrow Management
Funds ML Payment on the same day.

Each of the Stock Purchase Agreement and the Escrow Agreement shall remain in
full force and effect in accordance with the terms thereof in effect as of the
date hereof, except as otherwise provided herein. Each of the Management
Shareholders and MercadoLibre agrees that this letter shall be binding and shall
serve as an addendum to the Stock Purchase Agreement and the Escrow Agreement,
and except as expressly set forth herein nothing contained herein shall be
construed as a waiver or modification of existing rights or obligations under
the Stock Purchase Agreement and/or the Escrow Agreement.

This letter agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same instrument.

This letter agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of New York without regard to its
conflicts of laws provisions. This letter agreement together with the Stock
Purchase Agreement and the Escrow Agreement, constitutes the entire agreement
among the parties with respect to the subject matter hereof.

[Rest of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

If you are in agreement with the contents hereof, kindly execute in the
designated space below.

 

Very truly yours, MANAGEMENT SHAREHOLDERS: LUIS CARLOS UZCATEGUI, in his
individual capacity By:  

/s/ Luis Carlos Uzcategui

LUIS MIGUEL MOLINA, in his individual capacity By:  

/s/ Luis Miguel Molina

ROBERTO RIVAS, in his individual capacity By:  

/s/ Roberto Rivas

 

AGREED AND ACCEPTED: MERCADOLIBRE, INC. By:  

/s/ Marcos Galpérin

Name:   Marcos Galpérin Title:   Chief Executive Officer CMG CLASSIFIED MEDIA
GROUP, INC. By:  

/s/ Marcos Galpérin

Name:   Marcos Galpérin Title:   Chief Executive Officer By:  

/s/ Nicolás Szekasy

Name:  

Nicolás Szekasy

Title:   Chief Financial Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Management Shareholders’ account information for the wire transfer to be made
pursuant to this Letter Agreement:

TO: HSBC BANK USA NEW YORK

ACCOUNT NAME: ZOI INVESTMENT INC.

ABA: 021001088

SWIFT: MRMDUS33

ACCOUNT NUMBER: 000 300 047

IN FAVOR OF: HSBC PRIVATE BANK (LUXEMBOURG) SA

IBAN ACCOUNT NUMBER: LU241470063710546257

 

4